DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.                                   Information Disclosure Statement
3.       The information disclosure statements (IDSs) submitted on 07/09/2021 and 12/18/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.                                                      Drawings
4.      The drawings submitted on 12/17/2020 are accepted.
                                            Ex Parte Quayle
5.       This application is in condition for allowance except for the following formal matters: 
6.      Claims 1, 4, 6-7 and page 43, line 18 are objected to because of the following informalities:  
Claim 1, line 2, “the vehicle” should be changed to - -a vehicle- -; 
Claim 4, line 5, “0,5” should be changed to - -0.5- -; 
Claim 4, line 6, “0,25” should be changed to - -0.25- -;
Claim 6, line 5, “0,2” should be changed to - -0.2- -; 
Claim 7, line 1, “claim, 1” should be changed to - -claim 1- -; 
- -. 
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
7.       Claims 1-16 are allowed.8.      The following is a statement of reasons for the indication of allowable subject matter: 
         Prior art fails to disclose or fairly suggest “An automotive lighting apparatus (1) comprising: said at least one lighting assembly (4) comprising: a radially emitting optical fibre (6) of given length; and an electrically-powered, collimated light source (5) which is located in front of a proximal end (6a) of the 15optical fibre (6), and is adapted to direct, towards the same proximal end (6a), a collimated light beam (r) which enters and travels inside the optical fibre (6); wherein the at least one lighting assembly (4) further comprises: 20at least one proximal photometric sensor (8) that is arranged beside the collimated light source (5) and/or the proximal end (6a) of the optical fibre (6), so as to capture/detect the light reflected/ scattered on entering into the optical fibre (6); 38 ME1 35259516v.199759.00149 at least one distal photometric sensor (9) that is arranged in front of the distal end (6b) of the 

Conclusion
9.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
           Nakazato et al., (US 2016/0245471 A1);
           Gruhlke et al., (US 2013/0181896 A1); 
           Cohoon et al., (US 10,222,529 B1);
           Vogt et al., (US 2013/0265563 A1);
           Blank, (US 2003/0043589 A1);
           Grammer, (US 2020/0033529 A1);
           Green et al., (US 2018/0094790 A1).

10.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292. The examiner can normally be reached 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANZI CHEN/Examiner, Art Unit 2844                                                                                                                                                                                                        
/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844